           Case 1:18-cv-07537-NRB Document 23 Filed 11/19/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
VANESSA WILLIAMS and KORY TURNER,
individually and on behalf of all persons similarly
situated,                                                           18 Civ. 07537 (NRB)

                                   Plaintiffs,                      NOTICE OF EQUITABLE
                                                                    ACCEPTANCE
                          vs.                                       CORPORATION’S
                                                                    MOTION TO DISMISS
EQUITABLE ACCEPTANCE CORPORATION,                                   THE RICO CLAIMS
SLF CENTER, LLC, INTEGRA STUDENT
SOLUTIONS, LLC, and DOES 1-41,                                      Oral Argument Requested

                                    Defendants.
----------------------------------------------------------------x

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in

Support of Equitable Acceptance Corporation’s Motion to Dismiss the RICO Claims, the

Declaration of Gila S. Singer, together with the exhibits thereto, and upon all prior pleadings and

proceedings had herein, Defendant Equitable Acceptance Corporation (“EAC”), by and through

its undersigned attorneys, will move this Court at the Daniel Patrick Moynihan United States

Courthouse, located at 500 Pearl Street, New York, New York, 10007, at a date and time to be

determined by the Court, for an order dismissing the First and Second Causes of Action in the

Class Action Complaint (ECF No. 1), pursuant to Federal Rule of Civil Procedure 12(b)(6).

        PLEASE TAKE FURTHER NOTICE that by agreement of the parties (ECF No. 21)

and Order of the Court (ECF No. 22), Plaintiffs’ answering affidavits and memorandum of law,

if any, will be served no later than December 20, 2018, and EAC will serve its reply, if any, no

later than January 15, 2019.
         Case 1:18-cv-07537-NRB Document 23 Filed 11/19/18 Page 2 of 2



Dated: November 19, 2018
       New York, New York

                              JOSEPH HAGE AARONSON LLC

                                         /s/ Gregory P. Joseph
                              Gregory P. Joseph (gjoseph@jha.com)
                              Sandra M. Lipsman (slipsman@jha.com)
                              Gila S. Singer (gsinger@jha.com)
                              485 Lexington Avenue, 30th Floor
                              New York, New York 10017
                              (212) 407-1200

                              Counsel for Defendant Equitable Acceptance Corporation
802740




                                       2
